Citation Nr: 1104524	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of left third finger 
laceration.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to January 
2001.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Veteran initially filed a claim for service connection for 
bilateral hearing loss.  In a March 2008 rating decision, service 
connection for right ear hearing loss was granted.  The claim for 
left ear hearing loss remains in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's left ear hearing loss does not meet the 
criteria under 38 C.F.R. § 3.385.

3.  The residuals of the left third finger laceration are not 
productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service, and 
may not be presumed to have had its onset in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2010).

2.  The criteria for an evaluation in excess of 10 percent for 
the residuals of the left third finger laceration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in May 2005 with regard to the claim 
for service connection for left ear hearing loss.  The letter 
addressed all of the notice elements and was sent prior to the 
initial unfavorable decision by the AOJ in October 2005.  In a 
March 2006 letter, the Veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was harmless 
error as service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the VCAA.  

For an increased compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for residuals of a laceration of the left third 
finger.  In this regard, once service connection is granted and 
an initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in May 2005 
before service connection was granted in October 2005 was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for left ear hearing 
loss and the residuals of a laceration of the left third finger.  
All available service treatment records as well as all identified 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  

VA examinations with respect to the claim for left ear hearing 
loss were obtained in September 2005, March 2007, July 2007, and 
April 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case are 
adequate.  Although the Board observes that the March 2007 and 
April 2009 VA examiners did not have access to the claims file 
when rendering their conclusions, the examinations are 
nevertheless adequate upon which to base a determination.  In 
this case, the determinative issue is whether the Veteran has 
left ear hearing loss that meets the criteria as set forth in 
38 C.F.R. § 3.385, which is an objective test.  All audiometric 
readings were conducted pursuant to 38 C.F.R. § 3.385.  Because 
there is no post service evidence that the Veteran's left ear 
hearing loss meets the criteria set forth in 38 C.F.R. § 3.385, 
the claim cannot be granted.  Accordingly, there is adequate 
medical evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

With regard to the claim for an increased rating, the duty to 
assist includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  VA examinations 
with respect to the increased rating claim were obtained in 
September 2005, March 2007, and April 2009.  38 C.F.R. § 3.159(c) 
(4).  As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on a 
review of the claims file and all pertinent evidence of record, 
and fully address the rating criteria that are relevant to rating 
the left third finger in this case.  Although the most recent VA 
examiner did not review the claims file, he fully and accurately 
described the history of the disability, the functional 
impairment including the Veteran's reports and range of motion 
and sensitivity testing, and the impact of the disability on the 
Veteran's daily life and employment as required for an adequate 
evaluation.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  See Barr, 21 Vet. App. at 
312.  

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorder since he was last examined in April 
2009.  38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the increased rating issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and a SSOC (supplemental statement of the 
case), which informed them of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for left ear hearing loss.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, 
such as bilateral hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for left ear 
hearing loss.  The Veteran contends that he has hearing loss as 
the result of exposure to noise from generators present in 
underground tunnels when working as a cable splicer during 
service.  Based on the Veteran's occupational specialty of 
communications cable systems craftsman for 22 years, noise 
exposure during service is conceded.

Although the Veteran had in-service noise exposure, he has not 
presented current evidence of a current left ear hearing loss 
disability during the pendency of this appeal.  In this regard, 
none of the puretone testing or speech discrimination scores 
recorded during VA examinations in September 2005, March 2007, or 
April 2009 met the criteria as outlined in 38 C.F.R. § 3.385.  In 
other words, none of the puretone thresholds were 26 decibels or 
greater and none of the speech recognition scores were less than 
94 percent.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran has the disability for which benefits 
are being claimed.  Additionally, the evidence does not support 
service connection by a presumptive basis because there is no 
competent medical evidence showing that the Veteran's left ear 
hearing loss manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Because there is no evidence of 
a left ear hearing loss disability, entitlement to service 
connection is denied.  38 C.F.R. § 3.303.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of left third finger 
laceration.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

In this case, the Veteran's residuals of a laceration of the left 
third finger is rated as 10 percent disabling, pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8515, which addresses the median 
nerve.  The Board also notes that based on the evidence of 
record, the Veteran is right handed.  Therefore, for rating 
purposes, his left third finger is considered his minor 
extremity.  See 38 C.F.R. § 4.69.

Pursuant to Diagnostic Code 8515, a 10 percent rating is 
appropriate for both the major and minor hand when there is mild 
incomplete paralysis of the median nerve.  For moderate 
incomplete paralysis, a 30 percent rating is assigned for the 
major hand and a 20 percent rating is assigned for the minor 
hand.  For severe incomplete paralysis, a 50 percent rating is 
assigned for the major hand and a 40 percent rating is assigned 
for the minor hand.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; the 
index and middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of middle 
finger; an inability to make a fist; the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb; defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated as 
60 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a, Note 
following Diseases of the Peripheral Nerves.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to a rating in excess of 10 percent.  Moderate 
incomplete paralysis of the left third finger has not been shown.  
In this regard, during the September 2005 VA examination, the 
Veteran was noted to have originally injured his left middle 
finger in November 1984 close to the tip of the finger.  The 
wound was cleaned, steri-strips were applied, and the finger 
healed well.  The Veteran reported that since the injury he has 
had numbness at the tip of the finger.  

Upon physical examination, the Veteran reported about 50 percent 
loss of sensation to touch and pinprick over the tip of the left 
middle finger.  Upon examination, a faint scar was noted 
laterally on each side of the tip of the finger.  Range of motion 
at the metatarsophalangeal joint, proximal interphalangeal joint, 
and distal interphalangeal joint was normal.  The Veteran could 
make a fist and the tips of all fingers touched the crease of the 
palm.  The Veteran could touch the tip of all four fingers to the 
tip of the thumb.  The Veteran did not report any pain in the 
left middle finger.  

During the March 2007 VA examination, the Veteran again reported 
that he has chronic numbness at the tip of his left middle 
finger.  He did not report functional impairment, just that it 
was somewhat annoying.  The Veteran did report pain in the DIP 
joint on a daily basis which can reach 5-6/10.  The pain was 
worse with repetitive hand activities, which he performed on the 
job every day.  It was also worse with bumping the digit and was 
relieved with the occasional use of Aleve.  The disability 
affected his employment in that it slowed him down somewhat, 
although he still did his regular duty on a daily basis without 
any special accommodations.  His ADLs (activities of daily 
living) remained intact despite the discomfort in the distal 
phalanx of the left middle finger.  

Upon physical examination, the left middle finger had a very 
faint, faded, laceration line on the distal phalanx on either 
side of the distal end of the nail.  It was approximately 7 mm by 
1 cm.  The digit had excellent capillary refill.  There was 
subjective dullness of light touch perception on the tip of the 
finger but he was capable of discerning two point discrimination 
upon caliper testing.   There was no pain or tenderness upon 
palpation of the DIP joint.  The Veteran was able to fully extend 
the joint and he could flex it to 90 degrees.  

During the April 2009 VA examination, the Veteran reported doing 
a lot of crimping with tools and splicing of wires on multiple 
occasions during the day and stated that the left distal phalanx 
can become sore following all of that activity.  Cold weather 
also bothered it somewhat.  At rest the finger was not painful 
and only flare-ups were at the end of a very busy day where there 
was a mild discomfort in the left distal phalanx that he did not 
take medication for.  The Veteran did not apply any salves or 
topical agents and did not wear anti-vibration gloves.

Upon examination, the Veteran had a left hand grip equivalent to 
the right and was able to make a full fist and grip.  The thumb 
to fingertip apposition was complete on the left.  There was 
normal 70 degrees of flexion of the distal interphalangeal joint 
with 0 degrees or full extension.  The proximal interphalangeal 
joint had a normal 110 degrees of flexion and 0 or full degrees 
of extension.  The metacarpophalangeal joint of the finger had 
normal 90 degrees of flexion and extension.  There was no pain on 
assessment of range of motion of these joints and subsequent 
range of motion revealed no complaints of pain or findings of 
weakness, incoordination, or fatigability.  There was no 
swelling.  There were slightly blunted responses on the 
mediolateral aspect of the distal half of the distal phalanx of 
the longer finger.  Dorsally and ventrally he had normal 
perception of the monofilament.  The scar was observed to be 
barely discernable.  X-ray of the left hand was normal.  The 
examiner commented that the only discernable residuals were 
slightly diminished monofilament perception as well as a very 
slightly discernible longitudinal scar on the lateral aspect of 
this distal phalanx.   

As reflected above, the main residuals of the left third finger 
laceration are numbness, decreased sensation, and pain following 
activity involving the use of his finger.  The Board observes 
that when the incomplete paralysis is wholly sensory, the rating 
should be mild or at most moderate degree.  In this case, as the 
physical examination findings were sensory and there were no 
motor type deficits, to include difficulty with flexion, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  Importantly, there was no indication that the 
Veteran's finger interfered with his daily life or employment in 
more than a mild way.  Although he reported that his finger 
slowed him down, he was still able to complete his assigned 
tasks.  Additionally, as the record contains no evidence showing 
that the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there is no 
basis for awarding a higher evaluation for the service-connected 
residuals of the laceration of the left third finger.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515. 

Further, the Veteran's scar does not meet the criteria for a 
compensable rating as they are not large enough or observed to be 
painful, unstable, or limit his motion.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's left third 
finger so exceptional or unusual as to warrant the assignment of 
a higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his left third finger reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to the 
contrary.  The criteria, 38 C.F.R. § 4.124a Diagnostic Code 8515 
reasonably describe the Veteran's disability level and 
symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate.  Moreover, the Veteran has not 
contended that his service-connected finger caused frequent 
periods of hospitalization.  Moreover, marked interference with 
his employment is not shown by the evidence of record.  The Board 
observes the Veteran's contentions that his left third finger 
interferes with his work as a cable splicer.  The Board observes 
that although the Veteran has asserted that he has lost 
productivity at work, all the letters from his family, co-
workers, and manager describe the impairment of caused by his 
gout.  Importantly, during his examinations, the Veteran reported 
that although his finger may slow him down, his work functions 
have not been altered and he is able to complete the tasks 
assigned.  For these reasons, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).





ORDER

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of left third finger 
laceration is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


